Citation Nr: 1534221	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  11-25 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a refractive error in both eyes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from June 1981 to April 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which declined to reopen the service connection claim for a refractive error.  

In April 2014, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDINGS OF FACT

1.  Service connection for refractive error of both eyes was denied in a June 1998 rating decision, the Veteran filed a Notice of Disagreement (NOD) to this rating decision, and the RO issued a Statement of the Case (SOC) in October 1998.  

2.  The Veteran never perfected an appeal, and the June 1998 rating decision became final.

2.  Evidence received since the June 1998 rating decision denying service connection for refractive error of both eyes is either cumulative or redundant of evidence previously considered, or does not relate to an unestablished fact necessary to substantiate the claim.

CONCLUSION OF LAW

Evidence received since the June 1998 rating decision is not new and material with respect to the service-connection claim for refractive error of the bilateral eyes, and the claim may not be reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in August 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The August 2009 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The August 2009 letter also described what the evidence must show to constitute new and material evidence.  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary to reopen a previously denied service connection claim.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

As to the Veteran's request to reopen his claim for entitlement to service connection for refractive error of the bilateral eyes, the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.  In reaching that conclusion, the Board notes that until a claim is reopened VA does not have a duty to obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (2014).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Factual Background and Analysis

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for refractive error of the bilateral eyes.  He specifically requested to reopen the claim for entitlement to bilateral eye condition with photophobia and blurriness.  

Service connection for refractive error of the eyes was originally denied in a June 1998 rating decision.  The claim was denied because the Veteran's refractive error was considered a congenital or developmental defect, and in-service treatment for eye complaints of photophobia, blurred vision, and iritis resulted in no permanent residual or chronic disability subject to service connection.  In other words, the Veteran did not have a chronic disability of the eye that was caused or aggravated by his military service, and the current diagnosis of a refractive error is considered a congenital or development defect, for which service connection is not available.  

In April 2009, the Veteran filed his request to reopen his service connection claim for right and left eye conditions for photophobia and blurred vision.

At the time of the June 1998 rating decision, the evidence of record included: (1) service treatment records showing multiple complaints of sensitivity to light in both eyes, blurriness, pain in the eyes, iritis, conjunctivitis, iridocyclitis of both eyes with light sensitivity, eye infection, uveitis vs. conjunctivitis, and placement on a two-month profile for duty requiring binocular vision or reading print; (2) a March 1985 discharge physical examination indicating normal eye examination (20/20 distant vision), bilaterally, without evidence of any iritis or conjunctivitis in either eye; (3) a July 1985 notation that the Veteran sought service connection for loss of eyesight and a December 1985 denial letter for failure to prosecute his claim; (4) a September 1985 VA examination report indicating the Veteran's complaints of loss of eyesight, no ocular pathology was found, mild myopia with mild astigmatism was diagnosed, full visual fields were noted, and distant vision was assessed as 20/30; (5) VA treatment records dated from the 1980s to the 1990s mainly showing treatment for left knee and gastrointestinal complaints, but no treatment for any bilateral eye disability; and (6) a March 1998 VA examination report noting the Veteran's in-service treatment for loss of sight in both eyes and treatment for iritis with current diagnoses of refractive error, faint corneal scar in the left eye, minimal lens opacities of the left eye, elevated intraocular pressure in both eyes, and relatively large cup-to-disc ratio in both eyes.

Evidence received since the June 1998 rating decision includes: (1) an April 2009 VA treatment note indicating "possible glaucoma" with last follow-up over 10 years ago, and a referral for an eye examination; (2) the Veteran's statements indicating that he lost his sight for about 2 to 3 months in service; (3) a May 2009 VA optometry consult noting the Veteran's complaints of blurriness with near vision, and the optometrist's findings that the Veteran has presbyopia with unremarkable ocular health, bilaterally; (4) a May 2010 VA optometry consult noting the Veteran's complaints of blurriness with near vision and the optometrist's findings that the Veteran has refractive error in both eyes/presbyopia with unremarkable ocular health, bilaterally; (5) VA treatment records dated in late-2011 and early-2012 showing complaints of straining for near vision with dry and itchy eyes, described by the treating professional as refractive error with dry eye and some secondary allergy symptoms, and (6) a copy of the April 2015 hearing transcript reiterating his contentions that his in-service treatment for eye problems caused his current refractive error, and his new contentions that his current vision problems are a result of exposure to radiation while on duty at an ammo dump in Germany.

For evidence to be new and material for the bilateral eye condition claim, it would have to tend to show that the Veteran has a current and chronic disability of the eyes (not a congenital or developmental defect such as a refractive error) that was incurred in service, or is otherwise related to his military service.

On review of the evidence above, the Board first finds that the current claim for service connection for a bilateral eye condition is a request to reopen the previously adjudicated claim for refractive error denied in the June 1998 rating decision.  

The Board notes that the question of whether a claim is a new claim or a previously denied claim is not governed by a bright line rule but rather requires some judgment.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held "that a properly diagnosed disease or injury cannot be considered the same factual basis as distinctly diagnosed disease or injury, and it follows that § 7104(b) distinguishes claims according to their factual bases, claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim."  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  In Boggs, the appellant provided evidence of sensorineural hearing loss after a claim had been finally denied for conductive hearing loss.  The Federal Circuit held that these were two different claims. 

Moreover, a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  See 38 C.F.R. §§ 4.13, 4.125; see also Boggs, 520 F.3d at 1335; Velez v. Shinseki, 23 Vet. App. 199 (2009).

In Velez, the Veterans Court provided, "we conclude that, in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injurys' (Boggs, 520 F.3d at 1337 ), or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Id. at 204.  The Veterans Court warned against reflexively concluding that the appearance of a new diagnosis is always evidence amounting to a new claim.  Id.

Here, the Veteran's April 2009 claim to reopen lists "Right and Left Eye conditions for Photophobia and Blurred vision."  These are symptoms that the Veteran reported at the time of the June 1998 rating decision and are not considered newly claimed or distinct disabilities in light of Velez and Boggs.  In other words, blurriness and photophobia were part and parcel of the claim denied in June 1998.  Moreover, at the time of the June 1998 rating decision, the RO found no disability of the bilateral eyes (no ocular pathology), and noted only the Veteran's diagnosis of a refractive error.  The Board finds that the Veteran's claim was previously adjudicated by way of a June 1998 rating decision, and his claim to reopen received in April 2009, is considered a claim with the "same factual basis" as the June 1998 claim for purposes of 38 U.S.C. § 7104(b).  See Boggs, 520 F.3d at 1337; Velez, 23 Vet. App. 199 at 204-05.  In sum, the current claim for a bilateral eye condition due to photophobia and blurriness is not based upon distinctly diagnosed diseases or injuries. 

The Board finds that the evidence received since June 1998 is not material to the claim.  Nothing in the added to the record relates to the reason the claim was originally denied; i.e., nothing therein shows or implies that the Veteran has a current bilateral eye disability that is attributable to event, injury, or disease during service.  The evidence includes treatment for recent symptoms for a refractive error that does not show or imply any disability for VA benefits purposes.  Indeed, the Board is a aware of an April 2009 VA treatment noted indicating possible glaucoma, but he was referred for an optometry consult in May 2009, which found no ocular pathology.  Additionally, there is one treatment note indicating continued straining with near vision and dry and itchy eyes due to allergies.  However, there is no indication that this treatment is indicative of more than acute complaints related to allergies (the Veteran is diagnosed as having allergic rhinitis) and use of artificial tears for treatment.  Although it appears that some of these records are new, they are not material to the claim.  

As noted above, the Veteran has newly asserted that exposure to radiation caused his current bilateral eye condition.  The Board finds, however, that this new theory of causation is not new and material evidence.  Although "a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under [38 U.S.C.A. § 7104(b) (West 2002)]," any evidence supporting the Veteran's new theory of causation constitutes new and material evidence, and the claim must then be reopened under 38 U.S.C.A. § 5108.  Boggs, 520 F.3d at 1336-37.  In this case, the Veteran simply asserted that his disability was caused by radiation exposure.  Importantly, no evidence has been submitted to support this theory of causation, and no radiogenic disease has been suggested or shown by competent evidence.  Therefore, his April 2015 assertion is not considered new and material evidence. 

In May 2009 and May 2010, the Veteran underwent optometry consults finding no ocular pathology.  Indeed, the Veteran was shown to have presbyopia, which is considered a refractive error, but again, this a congenital or development defect and not a disability for which service connection can be granted.  This is the exact reason service connection for refractive error was denied in 1998.  

The Board has considered the bilateral eye claim in light of Shade, 24 Vet App 110.  Although Shade asserts that a case must be reopened if any previously-unproven element of service connection is addressed, in this case the evidence received since June 1998 does not pertain to any element of service connection that was previously missing.  Accordingly, the circumstance cited by Shade is not applicable for the current bilateral eye condition claim. 

Although the additional treatment records and lay statements constitute new evidence, they are not material in that they do not show a possibility of substantiating the Veteran's claim for service connection for a bilateral eye disability.  Accordingly, the additional evidence received since June 1998 is not new and material and the claim may not be reopened. 

Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence not having been received, the request to reopen a claim for service connection for bilateral refractive error is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


